Opimos,
Mr. Justice Mitchele :
The contract upon which this claim is based was evidently drawn by the parties themselves. It starts out as the contract of plaintiff: “I, Samuel Morrison agrees to put up a back building,” etc., and after specifying what plaintiff is to do, and the price, closes with the words, “which I agree to pay,” and is then signed by the defendant, and not by the plaintiff at all. There may of course be a counterpart, signed by the plaintiff, though we have no evidence of it, but 1 refer to the contract only to illustrate the unscientific nature of the paper, and because the same confusion of thought has unfortunately pervaded the claim filed..
The claim does not refer to the act under which it is filed, and an examination of it shows an entire failure to follow consistently the requirements either of the statutes relating to original erections and constructions, or those as to additions, alterations, and repairs. There is a hopeless confusion of the two. On its face it is “for work and labor done, and materials furnished, in and about the erection and construction of a two-*220story back building ” and therefore purports to be for a new structure under the acts of 1836 and 1845. But in this view it is bad because it is filed against “ all that certain two-story brick building, with the two-story back building, or addition, thereto attached,” thus treating the'old and the new building as one, and'contradicting the averment that the work done was upon a new and independent structure.
On the other hand, the details of what was done, as they appear in 'the contract, which is attached to the claim, show quite clearly that the work was really an alteration and addition to an old building. Regarded in this light as properly belonging under the statutes for alteration and repair, the claim would encounter other difficulties perhaps equally serious.
But it is unnecessary to discuss these, because it is sufficient for the present case, that the claim is not filed for alteration and repair, but for erection and construction. The two kinds of claims arise under different acts of assembly, and being purely statutory in their creation, each would be required to conform to the provisions of its own law, even if the difference between them was merely technical. But the difference is substantial in several respects, both as to the requirements of the claim and its consequences, and it is therefore important that it should be maintained.
As this claim was not good under either class it was properly struck off.
Judgment affirmed.